Citation Nr: 0729848	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  05-26 229	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to an increased rating for a left knee injury 
with lateral meniscus and anterior cruciate ligament 
reconstruction, and traumatic arthritis, currently evaluated 
as 20 percent disabling.



ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel





INTRODUCTION

The veteran had active military service from April 1983 to 
May 1998. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Board notes that the veteran requested and was scheduled 
for a Travel Board hearing before a Veterans Law Judge in 
February 2007, but he did not appear for the hearing.  The 
veteran requested that his hearing be rescheduled, and this 
request was granted; however, once again, he failed to appear 
on the scheduled day and time-August 29, 2007.  Accordingly, 
the Board considers the veteran's request for a hearing to be 
withdrawn and will proceed to adjudicate the case based on 
the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) 
(2005).

The Board notes that by way of a September 2005 RO decision, 
the veteran's left knee disability was increased to 20 
percent disabling, effective May 9, 2003.


FINDING OF FACT

The veteran's service-connected left knee disability is 
manifested by arthritis and dislocated semilunar cartilage 
(meniscus) with frequent episodes of locking, pain, and 
effusion; functional impairment equates to 20 degrees short 
of full range of flexion with pain, and normal extension (0 
degrees).


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a left 
knee injury with lateral meniscus and anterior cruciate 
ligament reconstruction, and traumatic arthritis have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.71a, Diagnostic Codes 5003, 5258, 5260, 5261 
(2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in June 
2003 and March 2006.  (Although the complete notice required 
by the VCAA was not provided until after the RO adjudicated 
the appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically, regarding VA's duty to notify, the 
notifications to the veteran apprised him of what the 
evidence must show to establish entitlement to an increased 
rating, what evidence and/or information was already in the 
RO's possession, what additional evidence and/or information 
was needed from the veteran, what evidence VA was responsible 
for getting, and what information VA would assist in 
obtaining on the veteran's behalf.  The RO specifically 
requested that the veteran either identify or submit any 
evidence or information he had pertaining to his claim.  The 
RO also provided a statement of the case (SOC) and two 
supplemental statements of the case (SSOC's) reporting the 
result of its review of the issue and the text of the 
relevant portions of the VA regulations.  The veteran was 
apprised of the criteria for assigning disability ratings and 
for award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This duty to assist contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the veteran's left knee 
disability.  The RO obtained the veteran's service medical 
records (SMRs), VA and private medical records, and secured 
an examination in furtherance of his claim.  VA has no duty 
to inform or assist that was unmet.

The veteran's service medical records show that he injured 
his left knee during service and underwent surgery in March 
1988.  The postoperative diagnosis was anterior cruciate 
ligament deficiency of the left knee and cleavage 
degenerative tear of the posterior horn of the lateral 
meniscus.

In February 2003, the veteran re-injured his left knee at 
work when he slipped and fell on ice while walking around a 
tractor.  The veteran was seen by Dr. V., an orthopedic 
specialist 18 days after his on-the-job accident.  At this 
examination, the veteran reported that he underwent left knee 
ACL reconstruction at Fort Bragg in 1988, and had a follow-up 
knee arthroscopy to evaluate persistent postoperative pain.  
However, he reported that since his follow-up arthroscopy, he 
had not experienced any significant discomfort, swelling or 
giving way of the left knee until his February 2003 injury.  
The veteran also complained of sharp and burning pain over 
the medial aspect of the left knee, and noted that he had 
been taking Vicodin for discomfort and was wearing a knee 
sleeve for extra support.

On examination, Dr. V. noted a +1 effusion palpated and 
significant (medial greater than lateral) joint line 
tenderness.  Knee range of motion was 0-120 degrees with mild 
discomfort at the extremes of extension and flexion.  Dr. V. 
assessed the veteran with left knee strain contusion and 
medial meniscus tear, status post ACL reconstruction, and 
tricompartmental osteoarthritis.  Dr. V. noted that he told 
the veteran that he would need knee arthroscopy for treatment 
of the medial meniscus tear.  An April 2003 operative report 
by Dr. V. diagnosed the veteran with medial meniscus tear, 
lateral meniscus tear, lateral patellofemoral compartment 
arthritis and partial anterior cruciate ligament tear.  
During a May 2003 examination, the veteran reported that a 
significant amount of his knee pain had resolved although he 
still experienced pain with stairs.  On examination, the left 
knee revealed no overlying edema, erythema, ecchymosis or 
effusion.  A January 2004 letter from Dr. V. noted that 
although his April 2003 operative report did show a lateral 
meniscus tear, lateral patella femoral compartment arthritis 
and a possible partial anterior cruciate ligament tear, Dr. 
V. believed that the conditions were not related to the 
February 2003 injury, but were incidental findings noted at 
the time of surgery.

At a September 2003 examination conducted by the Ohio State 
University medical center, the veteran reported constant knee 
pain which varied from day to day, and he noted that he was 
able to climb stairs and get into a truck, but sometimes his 
knee locked if he had to get down low.  On examination, the 
examiner noted no erythema or edema, no tenderness to 
palpation, and flexion to 140 degrees with pain and extension 
to zero degrees with pain.  There was no ligamentous laxity.  
The examiner assessed the veteran with a chronic tear of the 
left anterior cruciate ligament, left knee meniscal 
degeneration per MRI and status post left knee injury with 
traumatic arthritis.

At a June 2005 VA examination, the veteran reported having 
ongoing problems with left knee pain which he rated as a 4 to 
5 out of 10 in severity associated with weakness, stiffness, 
swelling, fatigue, and lack of endurance of the knee.  He 
reported an incident where he stepped off a stand, his knees 
locked and he fell.  The veteran noted that he had muscle 
spasms directly following this episode and difficulty 
walking.  The veteran reported arthritis, pain in the knees 
associated with stiffness, and flare-ups which were 
precipitated by weather changes, prolonged sitting or 
walking.  He also reported that he had difficulty coming down 
stairs and used a brace for stability, and stated that his 
knee disability affected his daily activity because, when his 
knee pain increases, he is forced to decrease his activity.

The VA examiner noted that the veteran had surgery in 
February 2003 for a medial meniscal tear, left knee contusion 
and chondromalacia patella of the left knee.  The examiner 
noted that the veteran's diagnoses that were not attributable 
to his February 2003 injury were his lateral meniscal tear, 
lateral patellofemoral arthritis and partial ACL tear.

On examination, the examiner noted tenderness to palpation of 
the patella and some medial and lateral joint line 
tenderness.  The examiner noted decreased range of motion of 
the knee with flexion from 0 to 120 degrees with pain noted 
at 120 degrees, and extension to 0 degrees with pain noted at 
0 degrees.  There was no additional decreased range of motion 
with repetitive testing, and no ligamentous laxity.  The 
examiner interpreted the MRI results and attributed the 
following disabilities to the veteran's initial in-service 
knee injury: chronic tear of the left anterior cruciate 
ligament, a left knee lateral meniscal tear, left knee 
lateral patellofemoral degenerative joint disease and a left 
knee anterior cruciate ligament tear.  The examiner also 
assessed the veteran with a medial meniscal tear and a left 
knee chondromalacia patella both secondary to the veteran's 
February 2003 on-the-job injury.  The examiner stated that 
although the veteran's MRI findings could be separated in 
regards to the in-service injury and the subsequent 2003 
injury, his symptoms cannot be separated without resort to 
mere speculation because all of these structures are within 
the knee joint.

A July 2005 MRI revealed joint effusion, complex tears of 
both the medial and lateral menisci, interval decrease in the 
size of lesion posterior to the PCL, consistent with 
arthrofibrosis and moderate to severe bicompartmental 
osteoarthritic changes.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Additionally, when evaluating musculoskeletal disabilities, 
VA must, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2005); DeLuca  
v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  Here, as noted above, the effects of pain on use, 
functional loss, and excess fatigability were taken into 
account in assessing the range of motion of the veteran's 
left knee.

The veteran appealed from a rating decision that assigned a 
10 percent disability rating based on evidence of arthritis 
due to trauma with noncompensable limitation of motion.  In 
September 2005, the RO increased the veteran's left knee 
disability to 20 percent by re-characterizing his disability 
based on evidence of a dislocated semilunar cartilage 
(meniscus), with frequent episodes of locking, pain, and 
effusion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5258.  
Under Diagnostic Code 5258, the only rating assignable is 20 
percent.  A higher rating under Diagnostic Code 5258 is 
therefore not available.  The Board has considered whether 
other diagnostic codes might allow for a higher rating, but 
finds none.

Diagnostic Code 5256 in not for application here because 
there is no evidence of ankylosis of the knee.  Under 
Diagnostic Code 5257, a 30 percent evaluation is for 
application when there is severe recurrent subluxation or 
lateral instability; a 20 percent rating is assignable for 
moderate disability; a 10 percent rating is assignable for 
slight recurrent subluxation or lateral instability.  Here, 
there is no medical evidence of subluxation, and although 
instability was briefly noted in the clinical history section 
of a July 2005 MRI report, none has been found on any 
objective evaluation.  Even though the veteran has reported 
using a brace, examiners have repeatedly found no ligamentous 
laxity.  Consequently, a separate rating under this Code is 
not warranted.

Diagnostic Code 5259, removal of symptomatic semilunar 
cartilage, is also inapt because the medical evidence does 
not mention removal of semilunar cartilage.

A higher rating is not available under either Diagnostic Code 
5260, limitation of flexion, or under Diagnostic Code 5261, 
limitation of extension, because examination has revealed 
near normal range of motion of the left knee.  Specifically, 
in order to warrant a higher 30 percent rating for limitation 
of flexion, there would have to be a showing that flexion was 
limited to 15 degrees.  Here, as noted above, the most recent 
examination showed that flexion was from 0 to 120 degrees, 
which is almost a full range of motion for VA evaluation 
purposes.  See 38 C.F.R. § 4.71a,  Plate II (Full range of 
motion is from 0 to 140 degrees).  Utilizing Diagnostic Code 
5261, a 30 percent rating would require extension limited to 
20 degrees; however, in this case the June 2005 VA 
examination found that extension was to zero degrees, which 
is normal for VA evaluation purposes.  See 38 C.F.R. § 4.71a.  
Even with consideration of pain experienced by the veteran, 
examiners have not identified disability tantamount to 
greater loss of motion than already reported.

In addition, a higher evaluation is not available using 
Diagnostic Code 5262, impairment of the tibia and fibula, 
because there is no showing of nonunion or malunion of the 
tibia and fibula.  Lastly, the highest award available under 
Diagnostic Code 5263 is 10 percent, and application could 
therefore not result in a higher rating being assigned.

In sum, a higher evaluation of the veteran's left knee 
disability is not available under any of the diagnostic codes 
utilized for evaluation of the knee.  Even with problems 
complained of by the veteran, there is no suggestion that his 
knee impairment is tantamount to greater limitations than 
shown on examination.  Consequently, a higher rating is not 
warranted.  As noted above, although separate ratings can be 
assigned for limitation of motion and for subluxation or 
lateral instability, the evidence of record shows almost 
normal range of motion, and there is no objective evidence of 
recurrent subluxation or lateral instability.  Therefore, 
separate ratings based on these Diagnostic codes are 
inapplicable.

Although the veteran has described his left knee disability 
as being so severe that he deserves a higher rating, the 
evidence does not show an exceptional or unusual disability 
picture as would render impractical the application of the 
regular schedular rating standards.  See 38 C.F.R. § 3.321 
(2006).  The current evidence of record does not demonstrate 
that the veteran's left knee disability has resulted in 
frequent periods of hospitalization or in marked interference 
with employment.  § 3.321.  It is undisputed that his left 
knee disability has an adverse effect on employment, but it 
bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2006).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  


ORDER

Entitlement to an increased rating for a left knee injury 
with lateral meniscus and anterior cruciate ligament 
reconstruction, and traumatic arthritis, currently evaluated 
as 20 percent disabling, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


